Name: Commission Implementing Regulation (EU) No 428/2014 of 25 April 2014 adopting exceptional support measures for the pigmeat market in Lithuania and amending Implementing Regulation (EU) No 324/2014 adopting exceptional support measures for the pigmeat market in Poland
 Type: Implementing Regulation
 Subject Matter: Europe;  animal product;  international trade;  cooperation policy;  agricultural policy;  agricultural activity;  food technology;  economic policy
 Date Published: nan

 26.4.2014 EN Official Journal of the European Union L 125/64 COMMISSION IMPLEMENTING REGULATION (EU) No 428/2014 of 25 April 2014 adopting exceptional support measures for the pigmeat market in Lithuania and amending Implementing Regulation (EU) No 324/2014 adopting exceptional support measures for the pigmeat market in Poland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 220(1)(a) thereof, Whereas: (1) Council Directive 2002/60/EC (2) lays down the minimum measures to be applied within the Union for the control of African swine fever. Accordingly, pursuant to Commission Implementing Decisions 2014/43/EU (3), as confirmed by Commission Implementing Decision 2014/93/EU (4), and to Commission Implementing Decision 2014/178/EU (5), Lithuania is to ensure that the area within its territory where that disease is present comprises at least the infected area listed in the Annexes to these Decisions. (2) With a view to preventing the spread of African swine fever and in order to prevent any further disturbance of trade within Lithuania and abroad, Lithuania adopted on 17 February 2014 (6) some additional preventive measures in that infected area. As a consequence, the marketing of live pigs, including piglets, fresh pigmeat and pigmeat products from that infected area is subject to particular surveillance measures, to an obligatory labelling with a special health mark and to the application of some marketing restrictions within the single market. (3) The restrictions on the marketing of live pigs, including piglets, fresh pigmeat and pigmeat products resulting from the application of these veterinary measures imply an important price reduction in the affected areas and are causing disruption of the markets for piglets and pigmeat in those areas. Therefore, on 13 March 2014 Lithuania requested that the Commission introduce exceptional market support measures as provided for in Regulation (EU) No 1308/2013. Such measures, applying solely to piglets, pigs and sows reared in the areas directly affected by the restrictions, should be adopted for the time strictly necessary. (4) The aid amount should be expressed for piglets as an amount per head for a limited number of piglets, and per 100 kilogrammes of carcass weight of other eligible animals for a limited quantity of pigmeat and with a maximum compensable carcass weight per animal. The aid amount should be set taking into account recent market information. (5) For piglets and other pigs reared in the areas concerned, the support should be conditional on the delivery of the animals to the slaughterhouses, their slaughter and on the respect of the stricter veterinary rules applicable in the areas concerned on the day of delivery. (6) Commission Implementing Decision 2014/236/EU (7) provides for Union financial support compensating pig owners for losses caused by early slaughter of pigs in the infected areas in order to minimise the risk of disease spread. Lithuania and Poland intend to decrease the density of susceptible hosts in low bio-security pig holdings in the infected area by promoting the slaughter of pigs and preventing restocking of pig holdings for at least one year (8). Therefore, and in order to avoid any risk of double funding, the aid payable under this Regulation should be limited to pig producers not benefiting from the financial contribution for early slaughter laid down in Implementing Decision 2014/236/EU. For the same reason a corresponding restriction should apply to Poland. Commission Implementing Regulation (EU) No 324/2014 (9) should therefore be amended accordingly. (7) Provision should be made for the competent authorities in Lithuania to apply all controls and supervision measures required and to inform the Commission accordingly. Transport and slaughter of the eligible animals should be done under the control of the competent authorities who have to ensure as well that products derived thereof comply with the relevant marketing restrictions. (8) Restrictions on the marketing of live pigs and piglets and of fresh pigmeat and pigmeat products have applied for several weeks in the territories concerned and this situation has led to market disturbance and income losses for producers, as well as to a substantial increase in the animals' weight which has consequently brought about an intolerable animal welfare situation. Therefore, the measures provided for in this Regulation should cover the animals delivered to the slaughterhouse as from 17 February 2014, the date of adoption of the Lithuanian preventive measures. The market situation and the impact of this measure need to be reassessed in the light of future developments and therefore the measure should apply only for a period of three months. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Lithuania is authorised to grant aid in respect of the slaughtering of the following animals: (a) piglets covered by CN code 0103 91 10; (b) pigs covered by CN code 0103 92 19; (c) sows covered by CN code 0103 92 11. 2. The aid provided for in paragraph 1 shall only be granted if the following conditions are met: (a) the animals were reared in the areas listed in the Annex to Implementing Decisions 2014/43/EU or 2014/93/EU or in part II of the Annex to implementing Decision 2014/178/EU for the relevant periods, or in any other Commission Implementing Decision adopted in this regard, and the live pigs including piglets reared in those areas, as well as the pigmeat from animals reared in those areas, are submitted to certain marketing restrictions due to African swine fever; (b) the animals were present in the areas referred to in point (a) on 17 February 2014 or they were born and reared after that date in those areas; (c) the additional preventive measures established by the Order of Director of the State Food and Veterinary Service of Lithuania No B1-60 of 17 February 2014 on the extension of the buffer zone for African Swine Fever, or any other national rules adopted in this regard and submitting live pigs and pigmeat to marketing restrictions due to African swine fever, apply in the area where those animals were reared on the date they are delivered to a slaughterhouse; (d) the rules set by Implementing Decisions referred to in point (a) and the preventive measures referred to in point (c) are respected; (e) producers of pigmeat who apply for the aid provided for in paragraph 1 of this Article do not benefit from the financial contribution for early slaughter referred to in Article 1(3) of the Implementing Decision 2014/236/EU. Article 2 The aid provided for in Article 1 (the aid) shall be considered to be exceptional market support measures as provided for in Article 4(1)(a) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council (10). Article 3 1. Producers of pigmeat may apply for the aid in respect of animals slaughtered from 17 February 2014 until 16 May 2014. 2. The aid is expressed as an amount of EUR 10,8 per head for piglets referred to in Article 1(1)(a) delivered and of EUR 30 per 100 kilograms of carcass weight recorded for the animals referred to in Article 1(1)(b) and (c) delivered. The Commission may adapt these amounts to take into account market developments. 3. The aid for animals referred to in Article 1(1)(b) and (c) with a carcass weight of more than 100 kilograms shall not exceed the amount of the aid fixed in paragraph 2 for pigs with a carcass weight of 100 kilograms. 4. Fifty per cent of the expenditure for the aid, covering a maximum total of 7 600 piglets referred to in Article 1(1)(a) and of 700 tonnes of pig carcasses of animals referred to in Article 1(1)(b) and (c), shall be financed by the Union budget. 5. Expenditure shall only be eligible for Union financing if it has been paid by Lithuania to the beneficiary by 31 August 2014. 6. The aid shall be paid by Lithuania after the slaughter of the animals referred to in Article 1(1) and after the completion of the controls in accordance with Article 4. Article 4 1. Lithuania shall take all measures necessary, including exhaustive administrative and physical controls, to ensure compliance with the conditions laid down in this Regulation. Furthermore, the Lithuanian authorities shall: (a) supervise the transport of the animals from the holding to the slaughterhouse using standardised checklists incorporating weighing and counting sheets, including origin and destination of the animals; (b) ensure that the meat derived from animals for which aid is granted comply with the restrictions applicable to the territories referred to in point (a) of Article 1(2); (c) perform at least once per calendar month, administrative and accounting controls at each participating slaughterhouse to ensure that all animals delivered, and for which an application of aid can be lodged, since 17 February 2014 or since the last such control, as well as the meat derived from have been handled in accordance with this Regulation; (d) provide for on-the-spot checks and detailed reports on those checks indicating in particular: (i) the weight and number of piglets, pigs and sows per batch transported from the farm, the date and time of their transport to and arrival at a slaughterhouse; (ii) the number of piglets, pigs and sows slaughtered by the slaughterhouse, the animal movement permit, and for pigs and sows the weight of each carcass, as well as, for the animals slaughtered from the entry into force of this Regulation, the seal numbers of the transport means for those animals. 2. The controls and checks referred to in paragraph 1 shall be carried out before payment of the aid. Lithuania shall inform the Commission of the measures and controls introduced in accordance with this Article not later than 10 days after the entry into force of this Regulation. Article 5 1. Lithuania shall communicate the following information to the Commission, each Wednesday in respect of the previous week: (a) the number of piglets, the number of sows and the number of other pigs delivered for slaughter in accordance with this Regulation, as well as the overall carcass weight in respect of sows and pigs referred to in Article 1(1)(b) and (c); (b) the estimated financial costs for each category of animals referred to in Article 1(1). The first communication shall cover animals delivered for slaughter since 17 February 2014 in accordance with this Regulation. The obligation referred to in the first subparagraph shall apply until 21 May 2014. 2. No later than 30 June 2014, Lithuania shall send to the Commission a detailed report on the implementation of this Regulation including details as regards the execution of the controls, checks and supervision undertaken in accordance with Article 4. Article 6 In Article 1(2) of Implementing Regulation (EU) No 324/2014 the following point (d) is added: (d) producers of pigmeat who apply for the aid provided for in paragraph 1 of this Article do not benefit from the financial contribution for early slaughter referred to in Article 1(3) of the Commission Implementing Decision 2014/236/EU (11). Article 7 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever (OJ L 192, 20.7.2002, p. 27). (3) Commission Implementing Decision 2014/43/EU of 27 January 2014 concerning certain interim protective measures relating to African swine fever in Lithuania (OJ L 26, 29.1.2014, p. 44). (4) Commission Implementing Decision 2014/93/EU of 14 February 2014 concerning certain protective measures relating to African swine fever in Lithuania (OJ L 46, 18.2.2014, p. 20). (5) Commission Implementing Decision 2014/178/EU of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (OJ L 95, 29.3.2014, p. 47). (6) Order of Director of the State food and veterinary service No B1-60 of 17 February 2014 on the extension of the buffer zone for African Swine. (7) Commission Implementing Decision 2014/236/EU of 24 April 2014 concerning a Union financial contribution towards surveillance and other emergency measures implemented in Estonia, Latvia, Lithuania and Poland against African swine fever (OJ L 125, 26.4.2014, p. 86). (8) Order of the Director of State Food and Veterinary service of Lithuania No B1-384 of 11 July 2011. (9) Commission Implementing Regulation (EU) No 324/2014 of 28 March 2014 adopting exceptional support measures for the pigmeat market in Poland (OJ L 95, 29.3.2014, p. 24). (10) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549).